United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   June 27, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-10541
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                               versus

                           JORGE SALINAS,

                                                  Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:04-CR-179-2
                      --------------------

Before JONES, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Jorge Salinas pleaded guilty to one count of possessing with

intent to distribute more than 50 grams of a mixture and substance

containing a detectable amount of methamphetamine.      He appeals the

240-month sentence imposed by the district court, which represents

an upward departure from the guideline range of 135-68 months of

imprisonment.

     Salinas first argues that the facts of the case do not support

an upward departure. In view of evidence in the presentence report

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
and at the sentencing hearing that Salinas was responsible for a

quantity of “Ice” methamphetamine that was at least ten times the

minimum quantity required for level 38, as well as evidence that

Salinas exercised management responsibility over the property,

assets, or activities of a criminal organization, the district

court did not abuse its discretion in departing upwardly.               See

United States v. Simkanin, 420 F.3d 397, 416 n.21 (5th Cir. 2005),

cert. denied, 126 S. Ct. 1911 (2006); U.S.S.G. §§ 2D1.1 comment.

(n. 16), 3B1.1 comment. (n.2), 5K2.0(a).

     Salinas challenges the extent of the departure, arguing that

the 240-month sentence is unreasonable.      He also contends that the

sentence imposed by the district court was unreasonable absent

consideration of intervening guidelines and ranges.         The sentence

imposed by the district court was not an abuse of discretion

because   it   advanced   the   objectives   set   forth   in   18   U.S.C.

§ 3553(a)(2) and was justified by the facts of the case.                See

United States v. Zuniga-Peralta, 442 F.3d 345, 347 (5th Cir. 2006).

Further, because it is clear that the district court determined

that a lesser sentence would not satisfy the sentencing objectives

of § 3553(a), Salinas has not shown error on the part of the

district court.    See United States v. Ashburn, 38 F.3d 803, 809

(5th Cir. 1994)(en banc); see also Simkanin, 420 F.3d at 419.



     Salinas contends that the district court erred under United

States v. Booker, 543 U.S. 220 (2005), by considering facts that

                                    2
were not admitted by him nor proven to a jury beyond a reasonable

doubt. Because Salinas was not subjected to a mandatory sentencing

regime, the district court did not err by considering facts not

admitted by Salinas and not found by a jury beyond a reasonable

doubt.   See United States v. Johnson, 445 F.3d 793, 797-98 (5th

Cir. 2006).

     Salinas also argues that the district court erred under Booker

by considering sua sponte facts which were not contained in the

presentence report nor presented at the sentencing hearing.     He

refers to a statement by the district court regarding the sentence

received by a co-offender named Amaya.       The district court’s

passing reference to Amaya reflects its concern with avoiding

unwarranted sentence disparities, as mandated by § 3553(a)(6) and

Booker, and was not error.   See United States v. Smith, 440 F.3d

704, 706 (5th Cir. 2006).

                                                         AFFIRMED.




                                3